Citation Nr: 1752111	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-21 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:     Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran had active service from January 1942 to August 1945.  The Veteran died in June 1998, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Board reopened the appellant's previously-denied claim seeking service connection for the cause of the Veteran's death, and remanded the reopened claim for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran sustained a gunshot wound to the head during service, which was surgically repaired during active duty.

2.  Upon his discharge from service, the Veteran was awarded service connection for his residual disabilities of encephalopathy and loss of skull, which were rated as 100 percent disabling for eighteen months after service and 70 percent disabling thereafter, although his symptoms were noted to be largely asymptomatic on subsequent VA examinations.

3.  The Veteran died in June 1998 as a result of an acute myocardial infarction, with sarcoma and lymphoma contributing to, but not directly causing, his death.

4.  The Veteran's cause of death is unrelated to his service-connected head trauma residuals, and his service-connected head trauma residuals did not result in a generalized health impairment rendering him materially less capable of resisting the effects of other disease or injury primarily causing death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran's service-connected head trauma residuals contributed to his cerebral vascular accident (stroke) and heart disease/myocardial infarction (heart attack), as there is a clinical correlation between traumatic brain injuries and strokes, and as the Veteran's head injury and subsequent stroke could have damaged his heart, making him more susceptible to his latter heart attack that resulted in his death.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.

As generally referenced above, the Veteran served on active duty from 1942 to 1945, and during the latter part of his service, he sustained a gunshot wound injury to his head, and the resulting injury to his skull was surgically repaired in service by affixing a metal plate to the Veteran's skull.  The Veteran received a medically-related discharge from service, and upon his discharge, he was awarded service connection for the residuals of this head trauma, namely encephalopathy and loss of skull.  The Veteran initially reported experiencing debilitating headaches and episodes of dizziness after his cranial surgery, and he was accordingly awarded a 100 percent rating for approximately 18 months after his discharge from service, with a combined 70 percent rating awarded thereafter when his symptoms had decreased, and this rating was in effect until the time of his death in 1998.  

Despite the severity of the Veteran's in-service head injury, post-service assessments of the Veteran's residual disabilities, including VA examination reports created in conjunction with consultations for vocational services and his claim seeking unemployability benefits, characterize the Veteran's head trauma residuals as largely asymptomatic, creating no functional impairments.  The record further reflects that the Veteran experienced a stroke in 1988, at which time the Veteran was also discovered to have congestive heart failure caused by atherosclerosis (cholesterol plaques affecting the cardiac arteries), and the Veteran's primary cause of death in 1998 was noted to be an acute myocardial infarction (heart attack), with lymphoma and sarcoma noted as contributing causes of death.

At the outset, the Board notes that the appellant does not reference the Veteran's lymphoma and sarcoma, the diseases noted as contributing causes of the Veteran's death on his death certificate, when asserting that the Veteran's cause of death is service-connected.  Moreover, the Veteran's service treatment records do not reference either disease, and the evidence suggests that the Veteran developed these diseases many years after service, sometime after his 1991 VA examination, as this comprehensive examination report fails to reference either disease.  Accordingly, the Board will focus its analysis on whether the Veteran's primary cause of death is related to service, not on whether his contributing causes of death are related to service, in keeping with the appellant's contentions.

With regard to the appellant's theory that the Veteran's primary cause of death is related to his service-connected head trauma residuals, the Board notes that as the appellant has no known or reported medical expertise, she lacks the requisite qualifications to provide a medical nexus between the Veteran's service-connected head trauma residuals and his primary cause of death, as determining the existence of such a relationship is a complex medical matter requiring related expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).   Accordingly, the Board concludes that the appellant's assertions as to causation lack probative value, and persuasive, probative medical evidence is required to decide the claim.  

In that regard, two VA medical opinions were obtained to determine the potential relationship between the Veteran's cause of death and his service-connected head trauma residuals.  Both opinions, which were rendered in January 2012 and August 2017, explored whether these service-connected residuals caused or contributed to his immediate cause of death, a heart attack; whether the Veteran's service-connected head trauma residuals caused or contributed to his stroke in 1998, which in turn caused or contributed to his heart attack; and whether the Veteran's service-connected head trauma residuals resulted in a generalized impairment of health that made more susceptible to his immediate cause of death.  

Further, both opinions concluded that it is less likely than not that there is any clinical evidence indicating that the Veteran's service-connected head trauma residuals caused or contributed to either his heart attacks or stroke, or that his service-connected head trauma residuals so impaired the Veteran's health so as to make him more susceptible to his heart disease or heart attack.  Specifically, both VA physicians concluded that the Veteran's stroke and heart attack likely had a common etiology, namely his congestive heart failure, which was due to atherosclerosis, a disease caused by cholesterol plaques and thus unrelated to the Veteran's head trauma residuals.  Moreover, the opinions conclude that there is no known pathology that could relate the Veteran's heart disease, heart attack, and likely ischemic stroke, all of which occurred many years after service, to his in-service head trauma or related residual impairments.  Further, both physicians concluded that due to the consistently noted asymptomatic nature of the Veteran's head trauma residuals, these residuals did not create a health impairment that made him more susceptible to his cause of death, a heart attack due to underlying heart disease at the age of 78.

With regard to the article submitted by the appellant stating that individuals who had experienced traumatic brain injuries were more likely to experience a stroke, the VA physician who rendered the August 2017 medical opinion noted that this article specifically states that a traumatic brain injury only increases the chance of experiencing a stroke within three months of that injury.  Thus, the examiner concluded that as the Veteran's stroke occurred in 1988, more than 40 years after he experienced his head trauma, the article does not support a nexus between the Veteran's head trauma and his subsequent stroke.  

Given that these medical opinions are unequivocally stated, supported by detailed rationales, and consistent with the Veteran's medical history and the medical article submitted by the appellant, the Board finds that they are probative evidence weighing against the appellant's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  

Accordingly, as the more probative evidence of record fails to establish that the Veteran's death is attributable in any way to his service-connected head trauma residuals, the Board concludes that the preponderance of evidence is against the appellant's claim seeking service connection for the cause of the Veteran's death.  Thus, there is no reasonable doubt to resolve on the appellant's behalf, and service connection for the cause of the Veteran's death is not warranted.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


